 1   JAY ALAN SEKULOW (N.D. Cal. # 496335)                ROBERT H. TYLER, CA Bar No. 179572
       Counsel of Record                                  NADA N. HIGUERA, CA Bar No. 299819
 2   STUART J. ROTH*                                      JAMES A. LONG, CA Bar No. 273735
     ANDREW EKONOMOU*                                     Tyler & Bursch, LLP
 3   JORDAN SEKULOW*                                      25026 Las Brisas Road, Suite 110
     HARRY G. HUTCHISON*                                  Murrieta, California 92562
 4   MILES L. TERRY*                                      Tel: 951-600-2733
     MARK GOLDFEDER*                                      Fax: 951-600-4996
 5   BENJAMIN P. SISNEY (DC Bar # 1044721)                rtyler@tylerbursch.com
      (Pro Hac Vice Application Forthcoming)              nhiguera@tylerbursch.com
 6   AMERICAN CENTER FOR LAW AND JUSTICE                  jlong@tylerbursch.com
     201 Maryland Avenue, NE                              Counsel for Amicus Curiae,
 7   Washington, DC 20002                                  The American Center for Law & Justice
     Telephone: (202) 546-8890
 8   Facsimile: (202) 546-9309
     Email: sekulow@aclj.org
 9   Counsel for Amicus Curiae

10                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
11                                   OAKLAND DIVISION

12   STATE OF CALIFORNIA, et al.,                     )
                                                      )
13                  Plaintiff,                        )
                                                      )
14   vs.                                              ) Case Action No. 19-cv-00872-HSG
                                                      )
15   DONALD J. TRUMP, President of the                ) [PROPOSED] ORDER GRANTING
     United States, in his official capacity, et al., ) CONSENTED MOTION OF THE
16                                                    ) AMERICAN CENTER FOR LAW
                    Defendants.                       ) AND JUSTICE FOR LEAVE TO FILE
17                                                    ) AMICUS CURIAE BRIEF IN
                                                      ) SUPPORT OF DEFENDANTS
18         Upon consideration of the motion of the American Center for Law and Justice for leave

19   to file its amicus curiae brief in support of Defendants, it is hereby ORDERED that the motion is

20   GRANTED. The Clerk is directed to file Amicus Curiae the American Center for Law and
               Counsel

21   Justice’s brief on the docket in this matter.

22           DATED: __________
                     5/13/2019                       ______________________________________
                                                     Judge Haywood S. Gilliam, Jr.
23                                                   UNITED STATES DISTRICT COURT JUDGE

     [Proposed] Order Granting Consented Motion of the American Center for Law and Justice for
     Leave to File Amicus Curiae Brief in Support of Defendants
     19-cv-00872-HSG
